Citation Nr: 1221800	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  08-26 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to restoration of a 40 percent disability rating for diabetes mellitus.  

2.  Entitlement to an initial compensable rating for erectile dysfunction.  

3.  Entitlement to a disability rating in excess of 20 percent for prostatic adenocarcinoma with urinary incontinence from June 1, 2009.  

4.  Entitlement to a total rating based on individual unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from September 1966 to August 1971.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and an October 2009 rating decision of the RO in Montgomery, Alabama.  As set forth on the cover page of this decision, the appellant's claim is currently in the jurisdiction of the Montgomery RO.  

In an October 2007 rating decision, the St. Petersburg RO, inter alia, reduced the rating assigned for the appellant's service-connected diabetes mellitus from 40 to 20 percent, effective November 30, 2006.  Also in the October 2007 rating decision, the RO granted service connection for erectile dysfunction and assigned an initial noncompensable rating, effective November 30, 2006.  The appellant perfected an appeal of the RO's determinations via his submission of a timely substantive appeal in September 2008.  

In an October 2009 rating decision, the Montgomery RO granted service connection for prostatic adenocarcinoma with urinary incontinence and assigned an initial 100 percent rating effective August 29, 2008, and a 20 percent rating from June 1, 2009.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528 (2011) (providing for a 100 percent rating for a minimum of six months following surgery or other therapeutic treatment, after which the disability is rated on residuals if there has been no local reoccurrence or metastasis).  Also in the October 2009 rating decision, the RO denied a total rating based on individual unemployability due to service-connected disability.  In a November 2009 statement, the appellant indicated that he disagreed with the RO's determinations and wished to appeal.  

Despite confusing and contradictory letters the RO sent to the appellant in November 2009 and May 2010 which appear to accept, then reject, his notice of disagreement, the Board finds that the appellant's November 2009 statement falls squarely within the regulatory framework for the filing of a notice of disagreement.  The correspondence is in writing, expresses the appellant's dissatisfaction with the rating assigned for his service-connected prostate cancer residuals as well as the denial of a total rating based on individual unemployability, and indicates that he wishes to contest the result by filing an appeal to the Board.  His statement was received within the requisite one-year time period of notification of the October 2009 rating decision.  38 C.F.R. §§ 20.201, 20.302 (2011).  The NOD post dated the rating decision and the date of the assignment of the 20 percent evaluation.  The fact that he described the issue as a reduction rather than entitlement does not detract from his intent.

The record currently available to the Board contains no indication that the RO has issued a Statement of the Case addressing the issues of entitlement to an initial disability rating in excess of 20 percent for prostatic adenocarcinoma with urinary incontinence from June 1, 2009, and a total rating based on individual unemployability.  Under these circumstances, a remand is necessary.  See 38 C.F.R. § 19.9(c)(2011); see also Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (where a claimant has submitted a notice of disagreement, but a Statement of the Case has not yet been issued, a remand is necessary).  

The issues of entitlement to an initial disability rating in excess of 20 percent for prostatic adenocarcinoma with urinary incontinence and a total rating based on individual unemployability are therefore addressed in the REMAND portion of the decision below, as is the issue of entitlement to an initial compensable rating for erectile dysfunction.  These issues are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Finally, the Board observes that in a November 2009 statement, the appellant indicated that his service-connected diabetes mellitus had caused a loss of circulation in both of his legs, resulting in an ability to stand for any length of time.  A review of the record indicates that service connection is currently in effect for peripheral neuropathy of the left lower extremity, but not the right lower extremity.  Given the appellant's contentions as well as the evidence of record showing notations of peripheral neuropathy in both lower extremities, the Board accepts the appellant's November 2009 statement as a claim for an increased rating for his service-connected peripheral neuropathy of the left lower extremity and a claim of service connection for peripheral neuropathy of the right lower extremity.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (Board required to consider all issues raised either by the claimant or reasonably by the evidence of record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  

Because the RO has not yet adjudicated these newly raised claims for an increased rating for peripheral neuropathy of the left lower extremity and service connection for peripheral neuropathy of the right lower extremity, the Board does not have jurisdiction over them and they are referred to the RO for appropriate action.


FINDING OF FACT

The record contains no indication that the appellant's service-connected diabetes mellitus exhibited improvement as of November 30, 2006, and the reduction in the disability rating for diabetes mellitus from 40 to 20 percent as of that date was therefore improper.  


CONCLUSION OF LAW

Restoration of the 40 percent disability rating for diabetes mellitus is warranted.  38 U.S.C.A. §§ 1155, 5110, 5112, 5107 (West 2002); 38 C.F.R. §§ 3.344, 3.500, 4.1, 4.10, 4.119, Diagnostic Code 7913 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  In light of the favorable decision below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error.


Background

In March 2003, the appellant submitted a claim of service connection for multiple disabilities, including diabetes mellitus.  

In support of his claim, the appellant submitted private clinical records, dated from January 1997 to September 2001, showing treatment for multiple conditions, including diabetes mellitus.  In pertinent part, these records show that in October 1999, the appellant was prescribed insulin after he was unable to control his blood sugar with lifestyle changes and hypoglycemic medications.  He remained on insulin thereafter.  

In connection with his claim, the appellant underwent VA medical examination in August 2004 at which he reported a 12-year history of diabetes mellitus.  He indicated that he had been on insulin for approximately four years and visited his medical provider every six months.  The impression was diabetes mellitus for 12 years, insulin controlled.  

In a September 2004 rating decision, the RO granted service connection for diabetes mellitus and assigned an initial 40 percent disability rating, effective March 26, 2003, the date of receipt of his claim.  Also in the September 2004 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD) and peripheral neuropathy of the left lower extremity and assigned initial 30 percent and 10 percent disability ratings, respectively, effective March 26, 2003.  The appellant's combined disability rating was 60 percent, from March 26, 2003.  

On December 4, 2006, the RO received the appellant's claim for an increased rating for his service-connected disabilities, including his diabetes mellitus.  The appellant's claim form was signed on November 30, 2006.  

In support of the appellant's claim, the RO received VA clinical records, dated from October 2005 to March 2007, showing that the appellant continued to receive treatment for diabetes mellitus.  In pertinent part, these records show that in August 2006 and November 2006, the appellant's insulin and oral hypoglycemic medication dosages were increased in an attempt to achieve an acceptable level of control of his blood sugar levels.  

In June 2007, the appellant underwent VA medical examination in connection with his claim.  The examiner noted that he had not been provided with the appellant's claims folder for review.  The appellant reported that he had had diabetes mellitus since approximately 1992.  He indicated that his current treatment regimen included a prescribed diet, oral hypoglycemic medications, and insulin injections multiple times daily.  He indicated that he visited his medical provider every three months.  The appellant denied a history of hypoglycemic reactions and ketoacidosis.  The examiner noted that the appellant was not restricted in his ability to perform strenuous activities.  The diagnoses included diabetes mellitus with complications of peripheral neuropathy and erectile dysfunction.  

In an October 2007 rating decision, the RO decreased the rating assigned for the appellant's diabetes mellitus to 20 percent, effective November 30, 2006, which the RO determined was the date of receipt of his claim.  Also in the October 2007 rating decision, the RO granted service connection for erectile dysfunction and assigned an initial zero percent disability rating, continued a 10 percent rating previously assigned for peripheral neuropathy of the left lower extremity, and increased the rating for PTSD to 50 percent, effective November 30, 2006.  The appellant's combined disability rating remained at 60 percent, from March 26, 2003.  The RO also awarded special monthly compensation on account of loss of use of a creative organ.  

The appellant appealed the RO's decision, arguing that his diabetes mellitus had not improved.  He emphasized that he had to visit his primary care physician every six weeks so that his blood sugar levels could be monitored.  He further indicated that despite his restricted diet, regulations of activities, and daily insulin injections, he had been unable to get his blood sugar to stay in acceptable levels.  


Applicable Law

VA's Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2011).  

In VA's Rating Schedule, separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge, and his or her physical or mental condition.  38 C.F.R. § 4.1.

For disability ratings in effect for less than five years, reexaminations disclosing improvement, physical or mental, in a service-connected disability will warrant a reduction in rating.  38 C.F.R. § 3.344(c) (2011).  

Prior to reducing a veteran's disability rating, VA is required to "comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect."  Faust v. West, 13 Vet. App. 342, 349 (2000), citing 38 C.F.R. §§ 4.1, 4.2, 4.10.  These general provisions "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability."  Id., citing Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991)).

The U.S. Court of Appeals for Veterans Claims (Court) has held that such review requires VA 

to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations....  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.

Brown v. Brown, 5 Vet. App. 413, 421 (1993); see also Schafrath, 1 Vet. App. at 594 ("[t]hese requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based on a single, incomplete[,] or inaccurate report and to enable VA to make a more precise evaluation of the level of disability and of any changes in the condition").  See, also, 38 C.F.R. § 3.344(c ).

Where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 U.S.C.A. § 5112(b)(6) (West 2002); 38 C.F.R. § 3.105(e) (2011); see also 38 C.F.R. § 3.501(g)(2) (2011).

Where a reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would not result in a reduction or discontinuance of compensation payments, the effective date of the rating will be fixed in accordance with the facts found.  38 U.S.C.A. § 5112(a) (West 2002); 38 C.F.R. § 3.500 (2011); see also VAOPGCPREC 71-91 (1991) (providing that section 5112 does not provide a 60 day grace period where there is only a reduction in evaluation with no corresponding reduction in compensation).  

Under VA's Rating Schedule, diabetes mellitus is evaluated under the rating criteria set forth at 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).  Under those criteria, a 20 percent rating is assigned for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, a restricted diet and regulation of activities.  

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Analysis

As a preliminary matter, the Board finds that the procedural safeguards outlined in section 3.105(e) are not for application in this case.  Prior to the October 2007 rating decision implementing the reduction at issue in this case, the appellant had been receiving compensation at the 60 percent rate since March 26, 2003.  Although the October 2007 rating decision reduced the rating assigned for his service-connected diabetes mellitus from 40 to 20 percent, effective November 30, 2006, the reduction in this disability rating did not result in a reduction of compensation payments, as the RO simultaneously increased the rating assigned for the appellant's service-connected PTSD from 30 to 50 percent, also effective November 30, 2006, resulting in a continuance of the combined 60 percent rating.  Under these circumstances, the appellant's compensation payments were not reduced and compliance with the prereduction procedural safeguards delineated in 38 C.F.R. § 3.105(e) was not required.  VAOPGCPREC 71-91 (Nov. 7, 1991); see also O'Connell v. Nicholson, 21 Vet. App. 89, 92 (Vet. App. 2007).  

Where, as here, a reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation does not result in a reduction of compensation payments, the effective date of the rating shall be fixed in accordance with the facts found.  38 U.S.C.A. § 5112(a) (West 2002); 38 C.F.R. § 3.500 (2011).  Stated another way, if the record establishes an actual improvement in the appellant's service-connected disability, and if the medical records reflecting such an improvement are based upon thorough examinations, the reduction may be effectuated as of the date in improvement of the physical condition.  Id.; Brown, 5 Vet. App. at 421.  Section 3.344(c ) also requires improvement, even when the evaluation is in effect less than 5 years.

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  

Applying the facts in this case to the criteria discussed above, the Board finds the evidence before the RO at the time of the October 2007 rating reduction decision contained no indication whatsoever of an actual improvement in the appellant's service-connected diabetes mellitus as of November 30, 2006.  Here, the AOJ selected a date that corresponds to no medical evidence.  Merely reporting that the criteria are not met is not equivalent to establishing improvement.  

According to the October 2007 rating decision, the RO determined that the appellant's diabetes mellitus had improved based on unspecified VA clinical records and a June 2007 VA medical examination report indicating that the appellant's diabetes mellitus did not require a regulation of activities.  The RO, however, selected an effective of November 30, 2006, the date the RO determined that the appellant's claim for an increased rating had been received.  

As set forth above, applicable law and regulation provide that the effective date of a reduction shall be fixed in accordance with the facts found, i.e. the date the record reflects an actual improvement in the disability.  38 U.S.C.A. § 5112(a) (West 2002); 38 C.F.R. § 3.500 (2011).  In this case, the Board has reviewed the entire record and can find no basis whatsoever upon which to conclude that the appellant's service-connected diabetes mellitus actually improved as of November 30, 2006.  Indeed, there is no indication that the appellant's diabetes mellitus required a regulation of activities prior to that date, but not thereafter, nor is there any other indication of an actual improvement in disability as of that date.  The rating decision made no attempt at comparing the prior manifestations from the current manifestations.  We again note that November 30 was the date the claim was dated.  The date does not correspond to evidence of improvement.

Under these circumstances, the Board finds that the RO failed to observe the applicable law and regulation in reducing the disability rating assigned for the appellant's service-connected diabetes mellitus from 40 to 20 percent, effective November 30, 2006.  Under these circumstances, the reduction is void ab initio.  Brown, 5 Vet. App. at 422; Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).  


ORDER

Restoration of a 40 percent disability rating for diabetes mellitus is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Entitlement to an initial compensable rating for erectile dysfunction

The appellant also seeks a compensable rating for his service-connected erectile dysfunction.  

Since the RO last considered this issue in the August 2008 Statement of the Case, additional relevant evidence has been associated with the record.  Indeed, a review of the appellant's Virtual VA file indicates that it contains more than 300 pages of additional VA clinical records dated to February 2012, several pages of which pertain to treatment of the appellant's service-connected erectile dysfunction.  Absent a waiver of initial RO review of this additional relevant evidence, it must be referred to the RO for review and preparation of a Supplemental Statement of the Case.  38 C.F.R. § 20.1304 (2011); see also Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed.Cir.2010) (noting that relevant records are those relating to the disability for which the claimant is seeking benefits and which have a reasonable possibility of helping to substantiate the claim.)

Entitlement to an initial disability rating in excess of 20 percent for prostatic adenocarcinoma with urinary incontinence from June 1, 2009.  

Entitlement to a total rating based on individual unemployability due to service-connected disability.  

As discussed in the Introduction portion of this decision, in an October 2009 rating decision, the RO granted service connection for prostatic adenocarcinoma with urinary incontinence and assigned an initial 100 percent disability rating effective August 29, 2008, and a 20 percent rating from June 1, 2009.  The RO also denied a total rating based on individual unemployability.  Although the appellant submitted a notice of disagreement with the RO's determination in November 2009, the record currently before the Board contains no indication that the RO has issued a Statement of the Case addressing these issues.  Thus, a remand for this action is now necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a Statement of the Case to the appellant and any representative addressing the issues of entitlement to a rating in excess of 20 percent for prostatic adenocarcinoma with urinary incontinence from June 1, 2009, and entitlement to a total rating based on individual unemployability due to service-connected disability.  The Statement of the Case must include all relevant law and regulations pertaining to the claims.  The appellant must be advised of the time limit in which he may file a substantive appeal, if he so desires.  38 C.F.R. § 20.302(b) (2011).  These issues should then be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

2.  After reviewing the record in its entirety, and after conducting any additional development deemed necessary, the RO should consider the appellant's claim of entitlement to an initial compensable rating for erectile dysfunction.  If the benefit sought remains denied, the appellant and his any representative should be provided a supplemental statement of the case and an appropriate period of time to respond.

The case should then be returned to the Board in accordance with applicable procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
H. N. Schwartz
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


